Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: for example, ¶41 “pants” is misspelled.  The specification needs to be reviewed for formalities such as this.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit”; “processing unit”; “classification unit”; “control unit”; “ heat treatment system”; “monitoring system” in claims 1,2. The terms “unit” and “system” are generic placeholders modified by functional terminology. Claims 1-15 are so interpreted. ¶¶13-14; 38-39; 90-93; 15-17; 67,88,; 45 respectively teach linked corresponding structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhogal et al (US 9644847). Brackets PTO.
Bhogal discloses for claim 1: 1. (Original) A monitoring system (10) [700]for a food preparation system (100, 200, 300)[10,c 1 ll 10-15], comprising - a sensor unit (1810)[700, c 10 l 50-c 13 l 56,fig 9]having at least one sensor (114; 214, 216, 222; 308, 312, 308a, 308b)[710,750,770] to determine current sensor data of food (240) being loaded or unloaded to or from a food processing chamber (102; 236; 302) of the food preparation system (100, 200, 300) [abstract,700, c 10 l 50-c 13 l 56,fig 9]; - a processing unit (1820) to determine current feature data from current sensor data[500,fig 9, c 9 l 19-c 10 l 12], - a classification unit (1850) to determine characteristic data of food (228, 232) being present within the food processing chamber (102; 236; 302) from the current feature data[c 19 l 66-c 20 l 5], and - a control unit (1860) adapted to inform or alert an user or to set operation parameters of the food preparation system (100, 200, 300) based on the determined characteristic data of food being present within the food processing chamber (102; 236; 302)[S300,c 29 l 63-c 33 l 51].

2. (Original) The monitoring system (10) of claim 1, wherein the food preparation system (100, 200, 300) is a heat treatment system [300]for food and the food processing chamber (102; 236; 302)[100] is a heat treatment chamber[c 7 l 25-c 8 l 17].

3. (Original) The monitoring system (10) of claim 2, wherein a heating process of the food (228, 232) being present within the food processing chamber (102; 236; 302) is controlled by electromagnetic energy in radio frequency range based on the characteristic data of the food (228, 232)[c 9 ll 20-40, 55-65,3c 10 ll 15-25].

4. (Original) The monitoring system (10) of claim 3, wherein the characteristic data of the food (228, 232) is at least one of a classified kind of food and a position of the food within the food processing chamber (102; 236; 302)[c 25 ll 15-30,c 23 ll 5-20, 53- c 24 l 8].

5. (Original) The monitoring system (10) of claim 4, wherein, after the different varieties of food in the different zones of the food processing chamber (102; 236; 302) has been detected by the sensor unit (1810), different amount of electromagnetic energy in radio frequency, specific for the detected food may be used to heat up, or cook the food[c 29 l 65-c 30 l 50].

6. (Currently Amended) The monitoring system (10) of claim 1, wherein the characteristic data of the food (228, 232) comprises the quantity of at least one piece of food (228, 232) being present within the food processing chamber (102; 236; 302)[c 23 l 53-c 24 l 7].

7. (Original) The monitoring system (10) of claim 6, wherein the characteristic data of the food (228, 232) further comprises at least one of the respective size, the respective type or kind, the respective position within the food processing chamber, or the respective duration being located within the food processing chamber of the at least one piece of food being present within the food processing chamber (102; 236; 302) [c 23 l 53-c 24 l 7].

8. (Currently Amended) The monitoring system (10) of claim 1, wherein the sensor unit (1810) comprises at least one camera[c 10 l 50-c 13 l 55].

9. (Original) The monitoring system (10) of claim 8, wherein the sensor unit (1810) further comprises an optical system with at least one lens to capture sensor data from an area or space in front of the food processing chamber (102; 236; 302)[c 10 l 50-c 11 ll 5,40-65].

10. (Currently Amended) The monitoring system (10) of claim 1, wherein the control unit (1810) is adapted to determine optimized operation parameters of the food preparation system (100, 200, 300) based on the determined characteristic data of food being present within the food processing chamber (102; 236; 302)[c 29 l 65-c 30 l 25;c 2 ll 20-35, 50-60,c 21 ll 30-44, c 34 ll 13-34].

11. (Currently Amended) The monitoring system (10) of claim 1, wherein the control unit (1810) is adapted to track and quantify food being loaded or unloaded to or from a food processing chamber (102; 236; 302) based on the determined characteristic data of food being present within the food processing chamber (102; 236; 302)[c 23 l 5-c 12 l 7;c 26 ll 5-35].

12. (Currently Amended) The monitoring system (10) of claim 1, wherein the control unit (1810) is adapted to perform scheduling intended for production management between process steps of the food preparation process[c 33 l 55-c 36 l 5; c 18 l 15-c 19 l 65, c 21 ll 5-35, c 22 ll 5-20].

13. (Currently Amended) A food preparation system (100, 200, 300), comprising - a food processing chamber (102; 236; 302) for food (240) being loaded or unloaded to or from the same; and - a monitoring system (10) of claim 1[c 23 l 5-50;c 26 ll 5-35].

14. (Original) The food preparation system (100, 200, 300) of claim 13, further comprising a food processing chamber door (106, 238) including the sensor unit (1810) adapted to observe an area or space in front of the food processing chamber (102; 236; 302) when the food processing chamber door (106, 238) is opened[c 9 l 55-c 10 l 10],c 11 ll 40-65,c 12 l 65-c 13 l 5, c 34 ll 35-45].

15. (Currently Amended) The food preparation system (100, 200, 300) of claim 13, wherein the sensor unit (1810) [710]is located above the food processing chamber (102; 236; 302) to observe an area or space in front of or within the food processing chamber (102; 236; 302) through an aperture (306) in the ceiling part of the food processing chamber (102; 236; 302)[fig 10-12], which is closed by a window being flush with the ceiling part of the food processing chamber (102; 236; 302)[c 14 ll 15-25,fig 10-12,c 11 ll 40-65, glass and opening are implicit].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luckhardt (US 2015/0056344); Riefenstein (DE 102008031378); DuBuis et al (US 5504311); Alvey et al (US 2021/0222885); Cochran (US 2011/0002677,10687391); Guo (CN 101504158-wavelenths); Kozman et al (US 2009/0017173) -control system; Bourg JR. (US 2010/0055259)-wavelength; Yoon et al (US 2012/0076351).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761